DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in this application.  Claim 16 has been added.  Claims 1-16 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over RD 611035 in view of Pordy (US 5366751), Hudson et al (US 6261624), Kawachi et al (US 5217741).
RD 611035 teaches a method by providing whey protein products such as whey protein concentrate or whey protein isolate (page 2, Food and Dairy; page 3, last bullet), providing a cavitator (page 3, Figure), and treating the whey protein in the cavitator to provide structural changes to the protein structure, such as lower viscosity, increased homogeneity, and gelation (page 2, Method & Applications).   The product of RD 611035 serves to increase homogeneity and gelation the is  the same as that of the claimed invention.  The protein product of RD 611035 serves to replace fat.
The claims differ as to the specific recitation of a fat substitute.
Pordy (US 5366751) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 8).
Hudson et al (US 6261624) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 6).
Kawachi et al (US 5217741) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1, 6, 14, and 17).
The method of RD 611035 would also obviously provide microparticulation,  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm and serve as a fat substitute since RD 611035 used the same materials and under the same treatment conditions as those claimed by applicant.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable WO 2006/058538A1 in view of Pordy (US 5366751), Hudson et al (US 6261624), Kawachi et al (US 5217741).
WO 2006/058538A1 teaches a method for making microparticulated denatured whey protein with a particle size of 0.1-5.0 µm (abstract) by pre-heating the whey protein at 50-69°C (page 6, lines 20), denaturing the protein with heat and mechanical shearing for 5-300 seconds (page 6, line 25), the degree of denaturation being 70-98% (page 7, line 5), an example using preheating at 60°C, a denaturation temperature of 93°C and treatment time of 60 seconds (page 13, Example 1).  WO 2006/058538A1 teaches the use of the protein product to compensate for low fat, wherein the protein product consequently serves as a “fat substitute.”
The claims differ as to the specific recitation of a fat substitute.
Pordy (US 5366751) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 8).
Hudson et al (US 6261624) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 6).
Kawachi et al (US 5217741) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1, 6, 14, and 17).
The method of WO 2006/058538A1 would also obviously provide microparticulation,  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm, and serve as a fat substitute since WO 2006/058538A1 used the same materials and under the same treatment conditions as those claimed by applicant.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al (US 6180159) in view of Pordy (US 5366751), Hudson et al (US 6261624), Kawachi et al (US 5217741). 
Villagran et al teach microparticulated whey protein having a round shape in the 0.1 to 3 micron diameter size range (see entire document, especially column 8, lines 57-65 and the Examples).  Villagran et al teach the product delivers mouthfeel and thickness benefits (column 1. Lines 10-21).  The use of the protein product serves to replace the fat.
The claims differ as to the specific recitation of a fat substitute.
Pordy (US 5366751) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 8).
Hudson et al (US 6261624) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1 and 6).
Kawachi et al (US 5217741) disclose the use of whey protein as a fat substitute (see entire document, especially claims 1, 6, 14, and 17).
The product of Villagran et al would obviously provide  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm, and serve as a fat substitute since Villagran et al WO 2006/058538A1 used the same materials as those claimed by applicant.

The prior art teaches microparticulated whey protein preparations.  The prior art would obviously provide  β-lactoglobulin polymers larger than 200 kDa, a polymerization level of at least 30%, denaturation level of β-lactoglobulin of 90-95%, viscosity of 200-4,000 mPa*s, particle size of 1-200 µm or 1-10 µm since the prior art used the same materials as those claimed by applicant.  
The determination of a product-by-process claim is based on the product itself.  Claims 1-16 are product claims.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966).

US 4734287 and US 4961953 are cited as of interest.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because of the newly applied art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
August 24, 2022